DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 8 May 2020. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8 May 2020 and 10 January 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5,048,286 to Stransky et al. (hereinafter “STRANSKY”).

(A) Regarding Claim 1:
	STRANSKY discloses:
A bleed system (Figs. 2-4, 6) of a gas turbine engine, comprising:
a bleed duct (Fig. 6) having a duct inlet located at a flowpath (62) of a gas turbine engine, and a bleed outlet located outside of the flowpath (72), the bleed duct extending circumferentially around a central longitudinal axis:
a plurality of bleed doors (88) located at the bleed outlet and arrayed along a circumferential length on the bleed duct, each bleed door including:
a first circumferential end (e.g. the edge on the left side of Fig. 4)
a second circumferential end (e.g. the edge on the right side of Fig. 4), the plurality of bleed doors arrayed such that when the plurality of bleed doors are in a closed position the first circumferential end is located at the second circumferential end of an adjacent bleed door of the plurality of bleed doors; and
a pivot (e.g. at 102, Fig. 3, adjacent to the second end at the right side of the bleed door) such that each bleed door rotates about the pivot from the closed position covering the duct outlet to an opened position allowing a bleed airflow to pass through the duct outlet.

	(B) Regarding Claim 2:
		STRANSKY further discloses:


(C) Regarding Claim 3:
		STRANSKY further discloses:
A synchronization ring (94, Figs. 3-4); and 
a linkage arm (110) extending from the synchronization ring to a bleed door (88) of the plurality of bleed doors such that circumferential movement of the synchronization ring about the central longitudinal axis urges rotation of the bleed door about the pivot (e.g. at 102, Fig. 3, adjacent to the second end at the right side of the bleed door) between the closed position and the open position.

(D) Regarding Claim 4:
		STRANSKY further discloses:
The linkage arm (Figs. 3-4, 110) is connected to the bleed door (88) between the pivot (e.g. at 102, Fig. 3, adjacent to the second end at the right side of the bleed door) and the first circumferential end (e.g. the edge to the left of Fig. 3) of the bleed door.

(E) Regarding Claim 5:
		STRANSKY further discloses:


(F) Regarding Claim 6:
		STRANSKY further discloses:
The first circumferential end (e.g. the edge to the left in Fig. 4) of each bleed door (88) of the plurality of bleed doors circumferentially overlaps the second circumferential end of the adjacent bleed door of the plurality of bleed doors (via the element 190).

(G) Regarding Claim 7:
		STRANSKY further discloses:
When the plurality of bleed doors (88, Fig. 3) are in the opened position, the bleed doors extend from their pivots in a circumferential swirl direction of the bleed airflow through the bleed duct (i.e. even though the doors are pivoting open to the axial direction, rather than the circumferential direction, STRANSKY teaches the limitation because the doors extend slightly beyond the clevis 102 in the circumferential direction and are slightly curved in this direction; thus, the doors, when pivoted open, extend from the pivot in the swirl direction, i.e. the circumferential direction).

(H) Regarding Claim 8:
		STRANSKY further discloses:


(I) Regarding Claim 11:
		STRANSKY further discloses:
A gas turbine engine (Fig. 1), comprising:
a combustor (Fig. 1);
a turbine (Fig. 1)driven by combustion gases output from the combustor; and
a compressor (Fig. 1)driven by the turbine, the compressor including a bleed system including:
a bleed duct (Figs. 2-6) having a duct inlet located at a flowpath (62) of the compressor, and a bleed outlet located outside of the flowpath (72), the bleed duct extending circumferentially around a central longitudinal axis;
a plurality of bleed doors (88) located at the bleed outlet and arrayed along a circumferential length on the bleed duct, each bleed door including:
a first circumferential end (e.g. the edge on the left side of Fig. 4)
a second circumferential end (e.g. the edge on the right side of Fig. 4), the plurality of bleed doors arrayed such that when the plurality of bleed doors are in a closed position the first circumferential end is located at the second circumferential end of an adjacent bleed door of the plurality of bleed doors; and


(J) Regarding Claim 12:
		STRANSKY further discloses:
The pivot (e.g. at 102, Fig. 3, adjacent to the second end at the right side of the bleed door) is secured to a fixed structure of the gas turbine engine (support 104 is fixedly connected to intermediate casing 58).

(K) Regarding Claim 13:
		STRANSKY further discloses:
A synchronization ring (94, Figs. 3-4); and 
a linkage arm (110) extending from the synchronization ring to a bleed door (88) of the plurality of bleed doors such that circumferential movement of the synchronization ring about the central longitudinal axis urges rotation of the bleed door about the pivot (e.g. at 102, Fig. 3, adjacent to the second end at the right side of the bleed door) between the closed position and the open position.

(L) Regarding Claim 14:
		STRANSKY further discloses:
The linkage arm (Figs. 3-4, 110) is connected to the bleed door (88) between the pivot (e.g. at 102, Fig. 3, adjacent to the second end at the right side of the 

(M) Regarding Claim 15:
		STRANSKY further discloses:
The pivot (e.g. at 102, Fig. 3, adjacent to the second end at the right side of the bleed door) is located at or near the second circumferential end of the bleed door (e.g. the edge to the right in Fig. 3).

(N) Regarding Claim 16:
		STRANSKY further discloses:
The first circumferential end (e.g. the edge to the left in Fig. 4) of each bleed door (88) of the plurality of bleed doors circumferentially overlaps the second circumferential end of the adjacent bleed door of the plurality of bleed doors (via the element 190).

(O) Regarding Claim 17:
		STRANSKY further discloses:
When the plurality of bleed doors (88, Fig. 3) are in the opened position, the bleed doors extend from their pivots in a circumferential swirl direction of the bleed airflow through the bleed duct (i.e. even though the doors are pivoting open to the axial direction, rather than the circumferential direction, STRANSKY teaches the limitation because the doors extend slightly beyond the clevis 102 in the circumferential direction and are slightly curved in this direction; thus, the 

(P) Regarding Claim 18:
		STRANSKY further discloses:
Each bleed door of the plurality of bleed doors includes a perimetrical seal (190, Fig. 4) to seal the bleed door to the duct outlet when the bleed door is in the closed position.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 3,057,541 to Hasbrouck et al. teaches a circumferential bleed valve with unison ring actuation, wherein the bleed doors are moved axially. US 9,506,424 teaches a bleed duct, wherein the bleed doors are positioned within the bleed duct and move axially to close the duct.

Allowable Subject Matter
Claim(s) is/are 9 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 10 and 20 depend from claims 9 and 19, respectively.
The following is a statement of reasons for the indication of allowable subject matter:  


Claim(s) 9 and 19 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “an inner radial surface extending through the duct outlet into the bleed duct when the bleed door is in the closed position” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art teaches the bleed doors closed at the inlet to the bleed duct, thus the internal surface does not extend from the outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745